FILED
                              NOT FOR PUBLICATION                         APR 02 2014

                                                                       MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                    U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT

ESTEBAN DONATO MALDONADO                       No. 09-72102
DIAZ,
                                               Agency No. A072-140-781
            Petitioner,
                                               MEMORANDUM*
  v.

ERIC H. HOLDER, Jr., Attorney
General,

            Respondent.


                          On Petition for Review of an Order of
                           The Board of Immigration Appeals

                          Argued and Submitted March 12, 2014
                                San Francisco, California

Before:       WALLACE and BERZON, Circuit Judges; and ZOUHARY, District
              Judge.**




       *     This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Jack Zouhary, United States District Judge for the
Northern District of Ohio, sitting by designation.
      Petitioner Esteban Donato Maldonado Diaz (“Diaz”), a native of Guatemala,

petitions for review of an order from the Board of Immigration Appeals (“BIA”)

denying his application for asylum, withholding of removal, and protection under the

Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1252.

      Amicus counsel argues the BIA committed a due process violation by

concluding Diaz had abandoned a political opposition claim related to a forced

meeting held by guerrillas with townspeople and by failing to develop the record

adequately. However, Diaz fails to show he suffered prejudice as a result of any

alleged due process violation. See Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.

2000); see also Cruz Rendon v. Holder, 603 F.3d 1104, 1109 (9th Cir. 2010). This is

so because the generalized threats to the townspeople are patently insufficient to

warrant relief. See Lim v. INS, 224 F.3d 929, 936 (9th Cir. 2000).

      Substantial evidence supports the BIA’s conclusion that Diaz did not establish

past persecution on account of his political opinion or a well-founded fear of future

persecution. See Ochave v. INS, 254 F.3d 859, 865 (9th Cir. 2001); Sangha v. INS,

103 F.3d 1482, 1486-87 (9th Cir. 1997). The bus robberies he endured were random

acts of violence and fear of violence is an insufficient basis for granting asylum. See

Chavez v. INS, 723 F.2d 1431, 1434 (9th Cir. 1984).

      PETITION DENIED.




                                          -2-